 

[KCAP Financial letterhead]

 

April 22, 2013

 

Mr. Edward Gilpin

KCAP Financial, Inc.

295 Madison Avenue, 6th Floor

New York, NY 10017

 

Dear Ted:

 

This letter constitutes an amendment to your employment agreement with Kohlberg
Capital Corporation, now known as KCAP Financial, Inc., dated May 18, 2012 (the
“Employment Agreement”), pursuant to Section 11(a) of the Employment Agreement.
Except as specifically stated herein, the terms and conditions described in your
Employment Agreement will remain in effect.

 

Effective as of the date first written above, Section 4(c) of the Employment
Agreement is hereby amended by deleting the last sentence thereof.

 

If the foregoing is acceptable to you, please sign this letter in the space
provided and return it to me. We will provide a countersigned copy for your
records.

 

 

  Very truly yours,       /s/ Dayl W. Pearson       Dayl W. Pearson   President
and Chief Executive Officer

 

 

Accepted by:

 

/s/ Edward Gilpin

 

Edward Gilpin

 

Date: April 22, 2013

 



 

 